Case 1:20-cv-03719-JSR Document 15 Filed 08/18/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JESSICA GAINES,
Plaintiff, 20-cv-3719 (JSR)

-against- ORDER

IKEDDI IMPORTS, LLC, and
PETER VITALE

Defendants.

 

 

 

JED S. RAKOFF, U.S.D.Jd.

The above-captioned case was referred to Magistrate Judge
Stewart D. Aaron for purposes of settlement. Before the scheduled
settlement conference occurred, however, the parties informed
Judge Aaron that the parties have reached a settlement in
principle. Accordingly, the case is hereby dismissed with
prejudice, but with leave to any party to move within 30 days from
the date hereof to reopen the case and proceed to trial if the

settlement is not fully effectuated.

 

SO ORDERED.
Dated: New York, NY OY, )RWzA
J 7
August 18, 2020 JED S. RAKOFF, U.S.D.J.
